Name: 2000/649/EC: Commission Decision of 12 October 2000 amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (notified under document number C(2000) 2988)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  EU institutions and European civil service; NA;  economic geography;  European Union law
 Date Published: 2000-10-25

 Avis juridique important|32000D06492000/649/EC: Commission Decision of 12 October 2000 amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (notified under document number C(2000) 2988) Official Journal L 272 , 25/10/2000 P. 0041 - 0041Commission Decisionof 12 October 2000amending Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(notified under document number C(2000) 2988)(2000/649/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 7(5) thereof,Whereas:(1) Since modern financial audit methods are becoming increasingly important in the EAGGF Guarantee Section accounts clearance procedure, the conciliation body should be composed not only of members who are highly qualified in EAGGF Guarantee Section matters, but also of members with a high level of practical financial audit experience. Commission Decision 94/442/EC setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(2) should be adapted accordingly.(2) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS DECISION:Article 1Decision 94/442/EC is hereby amended as follows:The first subparagraph of Article 3(1) is replaced by the following:"The Body shall be composed of five members selected from among eminent persons offering every guarantee of independence and highly qualified in EAGGF Guarantee Section matters or in the practice of financial audit. They must be nationals of different Member States."Article 2This Decision is addressed to the Member States.Done at Brussels, 12 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 182, 16.7.1994, p. 45.